—Appeal from a judgment of Ontario County Court (Harvey, J.), entered July 17, 2002, convicting defendant upon his plea of guilty of, inter alia, criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to move to withdraw his plea of guilty or to vacate the judgment of conviction, and thus his present challenge to the factual sufficiency of the plea allocution is not preserved for our review (see People v Lopez, 71 NY2d 662, 665 [1988]). We reject the contention of defendant that his “plea allocution * * * qualifies] for the narrow, ‘rare case’ exception to the preservation doctrine described in [Lopez]” (People v Toxey, 86 NY2d 725, 726 [1995], rearg denied 86 NY2d 839 [1995]). Present — Green, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.